862 F.2d 361
274 U.S.App.D.C. 134
Unpublished DispositionNOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.Jean Pierre GHAZAL, Appellant,v.Michael Steven GOLDBLATT.
No. 88-7038.
United States Court of Appeals, District of Columbia Circuit.
Nov. 29, 1988.

Before WALD, Chief Judge, HARRY T. EDWARDS and BUCKLEY, Circuit Judges.
JUDGMENT
PER CURIAM.


1
This case was considered on the record and on the briefs filed by the parties on appeal from the United States District Court for the District of Columbia.  The court has determined that the issues presented occasion no need for a published opinion.  See D.C.Cir. Rule 14(c).  For the reasons stated by the district court in its order filed December 21, 1987, it is


2
ORDERED and ADJUDGED that the decision be affirmed.


3
The Clerk is directed to withhold issuance of the mandate herein until seven days after disposition of any timely petition for rehearing.  See D.C.Cir. Rule 15.